Citation Nr: 0810778	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Henry J. Cook, III, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1963 to July 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Regional Office which denied service 
connection for post-traumatic stress disorder (PTSD).  
Jurisdiction over the matter was transferred to the 
Montgomery, Alabama, RO during the pendency of the appeal.  
In November 2004, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript is associated 
with the claims file.  The matter was most recently remanded 
in August 2006 for additional development.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative, which was 
granted pursuant to 38 C.F.R. § 20.900(c).


FINDING OF FACT

PTSD has been objectively shown to have originated as the 
result of the veteran's Vietnam War.  


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.326(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  The veteran's service personnel records indicate 
that he served with the Air Force in the Republic of Vietnam 
and Thailand during the Vietnam War.  

An April 2002 VA psychological evaluation notes that the 
veteran was diagnosed with chronic PTSD secondary to his 
Vietnam War experiences.  At a July 2002 VA examination for 
compensation purposes, the veteran reported experiencing 
several stressful incidents during active service including 
one in which gunfire came through the window of the room in 
which he was staying.  The veteran was diagnosed with PTSD.  

At a March 2003 hearing before a VA hearing officer and the 
November 2004 videoconference before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had been 
quartered in an old hotel when he was stationed in Dalat, 
Republic of Vietnam.  His room came under rifle fire.  
Several rounds struck the walls of his room.  In support of 
his testimony, the veteran submitted color photographs of the 
hotel and his room.  There appears to be bullet holes in the 
room's walls.  

At a December 2006 VA examination for compensation purposes, 
the veteran was again diagnosed with chronic PTSD.  The VA 
examiner commented that:

The findings of this examination confirm 
the diagnosis of 07/02 by this examiner 
of PTSD.  ...  In the opinion of this 
examiner, it is not likely that his 
involvement in the B-52 bombing raids 
would have been adequate alone to produce 
PTSD; however, his feeling of constant 
and imminent danger of being in the 
combat area and his experience of actual 
gunfire into his room are adequate 
stressors to traumatize and to produce 
PTSD.  [Emphasis added].

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran testified that he experienced several 
stressful events while serving in the Republic of Vietnam 
including being in a room into which rifle fire was directed.  
In support of his testimony, the veteran submitted 
contemporaneous photographs of himself in a Vietnamese hotel 
room with apparent bullet holes in the walls.  The Board 
acknowledges that these photographs fail to conclusively 
establish the occurrence of the stressor (gunfight).  
However, providing the veteran the benefit of the doubt, the 
Board finds that the existence of these photos, which suggest 
that a gun fight occurred, along with the consistency of the 
veteran's reported history of the event, to be sufficient to 
verify the stressor of the veteran coming under enemy 
gunfire.  Finally, as discussed above, examining VA 
physicians have repeatedly diagnosed the veteran with chronic 
PTSD secondary to his Vietnam War experiences including 
having coming under rifle fire.  

In the absence of any competent and persuasive evidence to 
the contrary, the Board therefore concludes that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


